As Filed with the U.S. Securities and Exchange Commission on January 30, File No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. []Post-Effective Amendment No. AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 4500 MAIN STREET,KANSAS CITY, MISSOURI 64111 (Address of Principal Executive Offices)(Zip Code) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (816) 531-5575 CHARLES A. ETHERINGTON 4500 MAIN STREET,KANSAS CITY, MISSOURI64111 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: March 2, 2009 It is proposed that this Registration Statement will become effective on March 2, 2009 pursuant to Rule 488 under the Securities Act of Title of securities being registered:Investor Class shares and Institutional Class shares of Growth Fund No filing fee is required because the Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. American Century Investments 4500 Main Street Kansas City, Missouri64111 March 2, 2009 Dear Shareholder, I would like to invite you to a special meeting of shareholders to be held on May 5, 2009 at 10:00 a.m. You are being asked to vote on proposed reorganizations involving your fund(s). A brief description of the proposed reorganizations is provided below while more detailed information is provided in the enclosed materials. The Boards of Directors of these funds, including all of the Independent Directors, unanimously approved and recommend that you vote FOR the proposals. We are proposing the reorganizations of the American Century Life Sciences Fund and the American Century Technology Fund into the American Century Growth Fund.If the proposed reorganizations are approved by shareholders, you will receive shares of the Growth Fund in exchange for your shares in the Life Sciences Fund and/or Technology Fund. The accompanying combined Proxy Statement and Prospectus includes a detailed description of the proposed reorganizations and compares, among other things, the investment objectives and policies, operating expenses and performance history of the Life Sciences Fund and Technology Fund with that of the Growth Fund. Your vote is extremely important, no matter how large or small your holdings. Please review the enclosed materials and vote online, by phone, or by signing and returning your proxy card in the enclosed postage-paid envelope. If we do not hear from you after a reasonable time, you may receive a call from us or our proxy solicitor, Broadridge, reminding you to vote. If you have any questions or need assistance in completing your proxy card, please contact Broadridge at 1-866-615-7264. Thank you for investing with American Century. Sincerely, Jonathan S. Thomas President and Chief Executive Officer American Century Investments AMERICAN CENTURY FUNDS Life Sciences Fund Technology Fund IMPORTANT NEWS FOR SHAREHOLDERS While we encourage you to read all of the enclosed Proxy Statement/Prospectus, here is a brief overview of the proposals you will be asked to vote on. This overview contains limited information, should be read in conjunction with, and is qualified in its entirety by reference to the more detailed information contained elsewhere in the Proxy Statement/Prospectus. Questions and Answers Q. What are the proposals to be voted on at the special meeting of shareholders? A. Shareholders of the American Century Life Sciences Fund and the American Century Technology Fund are being asked to approve the reorganization of each fund into the American Century Growth Fund (referred to as the reorganizations). If approved, this would result in the tax-free reorganization of those funds into Growth. Q. When will the special meeting be held? Who can vote? A. The special meeting will be held on Tuesday,May 5, 2009, at 10:00 a.m. Central Time at American Century’s office at 4500 Main Street, Kansas City, Missouri. This will be a business meeting only, as no presentations about the funds are planned. If you owned shares ofeither Life Sciences or Technology at the close of business on February 20, 2009, you are entitled to vote, even if you later sold the shares. Each shareholder is entitled to one vote per dollar of shares owned, with fractional dollars voting proportionally. Q. What are the reorganizations? A. The following table outlines the proposed reorganizations and shows what Life Sciences and Technology shareholders will receive if the reorganizations are approved: If you own shares of: You will receive shares of: Life Sciences Investor Class Institutional Class → → Growth Investor Class Institutional Class Technology Investor Class Institutional Class → → Growth Investor Class Institutional Class Q. How will the reorganizations affect my investments in the funds? A. If approved, you will receive shares of Growth in exchange for your shares of Life Sciences and Technology. The reorganizations: • WILL NOT BE TAXABLE (See “INFORMATION ABOUT THE REORGANIZATIONS – Federal Income Tax Consequences of the Reorganizations”); • WILL RESULT IN SHAREHOLDERS PAYING LOWER FUND EXPENSES (The total operating expenses for the shares of Growth to be received in the reorganizations are lower than those for the shares of Life Sciences and Technology); and • WILL BROADEN YOUR FUND’S INVESTMENT UNIVERSE (Growth may not concentrate its investments in a particular industry, whereas Life Sciences may concentrate in the medical and health care industries and Technology may concentrate investments in the technology or telecommunications industries. Additionally, Growth is classified as diversified, whereas Life Sciences and Technology are classified as nondiversified. A nondiversified fund may invest in a smaller number of securities than a diversified fund). 1 Q. How will the reorganizations work? A. The reorganizations will involve the following: • the transfer of the net assets of each of Life Sciences and Technology to Growth in exchange for shares of Growth having equivalent value to the net assets transferred; • the pro rata distribution of shares of Growth to the shareholders of record of Life Sciences and Technology in exchange for their shares in Life Sciences and Technology; and • the termination of Life Sciences and Technology following the reorganizations. The reorganizations would take place on the Closing Date, as defined in the Proxy Statement/Prospectus. Q. Will I have to pay any sales charges on shares received in the reorganizations? A. No. The Investor Class and Institutional Class shares to be received in the reorganizations do not carry a front-end sales charge (load) or contingent deferred sales charge. Q. How does the Board of Directors of Life Sciences and Technology recommend that I vote? A. The Board of Directors, including all of the Independent Directors, unanimously recommends you vote FOR the reorganizations. For a discussion of the factors the Board considered in approving the reorganizations, see “Reasons for the Reorganizations” under the heading “Information About the Reorganizations.” Q. My holdings in the funds are small, why should I vote? A. Your vote makes a difference. If many shareholders do not vote their proxies, your fund may not receive enough votes to go forward with its special meeting. This means additional costs will be incurred to solicit votes to determine the outcome of the proposals. Q. What happens if either of the reorganizations is not approved by shareholders? A. Each reorganization is a separate transaction, and is not dependent upon the approval of the other reorganization. If a reorganization does not receive shareholder approval, American Century may ask for Board approval to liquidate the affected fund. Q. How do I cast my vote? A. You may vote: • online – access the Web site listed on the proxy card. You will need the number that appears in the gray box on your proxy card. • by phone – call the toll-free number listed on your proxy card. You will need the number that appears in the gray box on your proxy card. • by mail – complete, sign and send us the enclosed proxy card in the enclosed postage-paid envelope. • by fax, complete and sign the proxy card and fax both sides to the toll-free number listed on your proxy card. • in person at the special meeting on Tuesday,May 5, 2009. If you need more information or have any questions on how to cast your vote, call our proxy solicitor at 1-866-615-7264. Your vote is important. Please vote today and avoid the need for additional solicitation expenses. 2 AMERICAN CENTURY FUNDS Life Sciences Fund Technology Fund 4500 Main Street Kansas City, Missouri64111 NOTICE OF A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MAY 5, 2009 To Our Shareholders: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the American Century funds listed above will be held at 4500 Main Street, Kansas City, Missouri on May 5, 2009 at 10:00 a.m., Central Time for the following purposes: For shareholders of the Life Sciences Fund: To approve an agreement and plan of reorganization providing for, effective May 29, 2009 or such other date as American Century may decide, (i) the transfer of Life Sciences’ assets into the Growth Fund, a series of American Century Mutual Funds, Inc. solely in exchange for newly issued shares of Growth, and (ii) the subsequent distribution by Life Sciences of such shares to its shareholders in exchange for their shares in Life Sciences. For shareholders of the Technology Fund: To approve an agreement and plan of reorganization providing for, effective May 29, 2009 or such other date as American Century may decide, (i) the transfer of Technology’s assets into Growth, a series of American Century Mutual Funds, Inc. solely in exchange for newly issued shares of Growth, and (ii) the subsequent distribution by Technology of such shares to its shareholders in exchange for their shares in Technology. It is not anticipated that any matters other than the approval of the reorganizations will be brought before the meeting. If, however, any other business is properly brought before the Meeting, proxies will be voted in accordance with the judgment of the persons designated as proxies. The Board of Directors of the aforementioned funds have fixed the close of business on February 20, 2009, as the record date for the determination of shareholders entitled to notice of, and to vote at, the Meeting or any adjournment thereof. You are cordially invited to attend the Meeting. Shareholders are requested and encouraged to vote online, by phone, or by dating, signing and returning each enclosed proxy card in the postage-paid envelope provided for that purpose. If you intend to attend the Meeting in person, you may register your presence with the registrar and vote your shares in person, even if you have previously voted your shares by proxy. If you properly execute and return the enclosed proxy card(s) in time to be voted at the Meeting, your shares represented by the proxies will be voted at the Meeting in accordance with your instructions. Unless revoked, proxies that have been returned by shareholders without instructions will be voted in favor of the reorganizations. The enclosed proxies are being solicited on behalf of the Board of Directors of the funds. The Board of Directors of Life Sciences and Technology unanimously recommends that the shareholders of the funds vote FOR the reorganizations. By Order of the Board of Directors of the funds, Ward D. Stauffer Secretary March 2, 2009 3 COMBINED PROXY STATEMENT AND PROSPECTUS March 2, 2009 Reorganization of LIFE SCIENCES FUND AND TECHNOLOGY FUND each, a series of American Century World Mutual Funds, Inc., in exchange for shares of GROWTH FUND a series of American Century Mutual Funds, Inc. Each fund has the following address: 4500 Main Street Kansas City, Missouri64111 Telephone No.: 1-800-345-2021 This document is a combined Proxy Statement and Prospectus and we refer to it as the Proxy Statement/Prospectus.
